DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
In each of the claims, the term
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12, 14-18, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US Patent Application Publication 2014/0373256).

As to Claim 1, Harris discloses a complete helmet assembly, comprising:
an exterior shell (10) assembly having a plastically deformable non-rebounding crumple layer (20/22/26; “The thin legs are engineered to fracture or crumple upon impact exceeding a predetermined threshold of force”: Par. 0014);
an inner shell assembly (12) having an elastically deformable rebounding hard outer shell and an elastically deformable rebounding inner foam layer (examiner notes that sports helmets generally have a hard outer shell and a soft inner foam layer which conforms to a user’s head;
a coupling mechanism (28) for removably coupling the exterior shell assembly from the inner shell assembly (Par. 13, Lines 3-4).
As to Claim 2, Harris discloses the complete helmet assembly of claim 1, wherein said inner shell assembly is a common baseball, softball, or cricket helmet (Par. 13: “the pads 10 may be designed for any type (lacrosse, skating, cycling, etc.) of sports helmet”).

As to Claim 3, Harris discloses the complete helmet assembly of claim 1, wherein the exterior shell assembly comprises an elastically deformable rebounding hard outer shell layer positioned exterior of the plastically deformable non-rebounding crumple layer (Fig 3).

As to Claim 4, Harris discloses the complete helmet assembly of claim 3, wherein said plastically deformable non- rebounding crumple layer is foam (Par. 0014).

As to Claim 6, Harris discloses the complete helmet assembly of claim 4, wherein said plastically deformable non- rebounding crumple layer comprises polyethylene foam (Par. 0014).

As to Claim 12, Harris discloses the complete helmet assembly of claim 1, wherein said plastically deformable non- rebounding crumple layer comprises honeycomb design materials (Fig 3).

As to Claim 14, Harris discloses a method of assembling a complete helmet assembly, comprising:
providing an exterior shell (10) assembly having a plastically deformable non-rebounding crumple layer (20/22/26; “The thin legs are engineered to fracture or crumple upon impact exceeding a predetermined threshold of force”: Par. 0014);
providing an inner shell assembly (12) having an elastically deformable rebounding hard outer shell and an elastically deformable rebounding inner layer;
providing a coupling mechanism (26);


As to Claim 15, Harris discloses a method of assembling a complete helmet assembly of claim 14, wherein said inner shell assembly is a common baseball, softball, or cricket helmet (Par. 13: “the pads 10 may be designed for any type (lacrosse, skating, cycling, etc.) of sports helmet”).

As to Claim 16, Harris discloses a method of assembling a complete helmet assembly of claim 14, wherein said exterior shell is replaced when it has been deformed or damaged (“removable”: Par. 0013).

As to Claim 17, Harris discloses a method of assembling a complete helmet assembly of claim 14, wherein said exterior shell assembly comprises an elastically deformable rebounding hard outer shell layer positioned exterior of the plastically deformable non-rebounding crumple layer (Fig 3).

As to Claim 18, Harris discloses a method of assembling a complete helmet assembly of claim 14, wherein said plastically deformable non-rebounding crumple layer is foam (Par. 0014).

As to Claim 20, Harris discloses a method of assembling a complete helmet assembly of claim 18, wherein said plastically deformable non-rebounding crumple layer comprises polyethylene foam (Par. 0014).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris.
Harris discloses the complete helmet assembly significantly as claimed, but does not disclose wherein said plastically deformable non- rebounding crumple layer comprises polystyrene foam, polymer foam, melamine foam, metal foams, glass foams, or wood.
	Harris does disclose, however, that “the crumple zones 20 and 22 are fabricated from polyvinyl chloride, or other suitable material” and “it is further contemplated that the open cell materials, such as neoprene, polyethylene, silicon, urethane, silicon/urethane blend, may be used for any or all of the aforementioned polymers; that is, polypropylene, polyvinyl chloride, high-density polyethylene or closed cell silicon or urethane.”  Examiner notes that it is well established that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  Therefore, the selection of any of the conventionally known and available impact absorbing materials would have been an obvious matter of engineering design choice to one of ordinary skill in the art in consideration of reduced weight, added durability, reduced cost, etc. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the crumple layer to comprise any of polystyrene foam, polymer foam, melamine foam, metal foams, glass foams, or wood as this is merely an engineering design choice to one of ordinary skill in the art producing expected and predictable results. 

Conclusion
The prior art made of record, such as US Patent application publications 2017/0065018 and 2012/0151663 and US Patents 493788 and 8776272 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/1/2021